                           Case 3:13-cr-00226-RNC Document 539-3 Filed 02/24/21 Page 1 of 1




                                       ORIGIN IO:EHTA   (860) 408-7000                                       SHIP DATE: 22FEB21
                                       JOSEPH CASTAGNO                                                       ACTWGT: 1.00 LB
                                       LEGAL DEFENSE FUND, LLC                                               CAD: 5508595/INET4340
                                       10TOWER LANE
                                       SUITE 100
                                       AVON, CT 06001                                                        BILL SENDER
                                       u                      us
                                     ro ROBIN DEKAM TABORA, CLERK OF COURT
                                            ABRAHAM RIBICOFF FEDERAL BUILDING
                                            UNITED STATES COURTHOUSE
                                            450 MAIN STREET, SUITE A012
                                            HARTFORD CT 06103
                                        (860) 240-3200                               REF
                                        IN\/:
                                        PO:                                                          DEPT:
                                      Ill 111111111111111111111 Ill 111111111111111 lll II II Ill llllll llll 111111111111111111 ll Ill
                                                                                                                             ~            ~~

                                                                                                                                           ml
                                                                                                            TUE - 23 FEB 4:30P
                                                                                                        STANDARD OVERNIGHT
                                                                           S7: WEo -- 2
                                                                             'ANDARo 0~'4 FEs AA                                           06103
                                                                                                            cRNJGHr                   Js    BDL
?rJJ2   2         A ;/:. .
        16:Jo
                 5860 ""
                02.24



                                                                                                                           JI
            s
